DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The Amendment filed 5/17/22 is acknowledged. Claims 18-34 are pending. Claims 18, 22, 25-26, 28 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recite “different sub regions”. There is insufficient antecedent basis for this limitation. Examiner notes that Claim 18 makes no mention of sub regions of the sensor, and pixels.  
Claim 26 recites “multi-color”. Examiner notes that no ‘colors’ are mentioned in claim 18. Is the sensor in claim 18 supposed to be a multi-colored sensor?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 32, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US 2017/0014040 A1 – cited by Applicant), hereinafter Shim.
Regarding Claim 18, 32-34, Shim teaches: A computer-implemented method for direct photoplethysmography or direct PPG (abstract) comprising: obtaining during a time interval plural PPG signals for respective sensors in a wearable device (figure 14 and 15); and combining said plural PPG signals to thereby obtain a multi-sensor PPG signal (figure 15), wherein said method for direct PPG comprises: processing each PPG signal of said plural PPG signals to identify good quality and bad quality segments (figure 15) of said PPG signal using a quality measure of said PPG signal is above a threshold and bad quality segments of said PPG signal wherein said quality measure of said PPG signal is below said threshold (abstract - signal quality equal to or greater than a predetermined threshold; paragraph 0171); removing said bad quality segments from each PPG signal of said plural PPG signals (paragraph 0169-0174); and combining temporally corresponding good quality segments of said plural PPG signals to obtain said multi-sensor PPG signal (figure 15; paragraph 0169-0174). Shim further teaches a computer program product comprising computer-executable instructions, a computer readable storage medium, a data processing system (figure 1A; 1B, 1C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, in view of Kamshilin et al. (A new look at the essence of the imaging photoplethysmography; 2015 – cited by Applicant) further in view of McDuff et al. (US 2015/0282724 A1 – cited by Applicant).
Regarding Claim 19, Shim teaches: The computer-implemented method for direct PPG according to claim 18. Shim does not mention wherein said good quality segments comprise non-inverted segments and inverted segments. 
Kamshilin teaches that good quality ppg signals can be inverted in segments (page 2 paragraph 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention wherein said good quality segments comprise non-inverted segments and inverted segments as Kamshilin teaches that PPG signals can become inverted. 
Sim in view of Kamshilin do not mention processing of each PPG signal further comprises identifying said inverted segments and reverting said inverted segments.
McDuff teaches that that PPG signals can be inverted and should be reverted if needed (paragraph 0088-0089). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the invention of Shim in view Kamshilin wherein processing of each PPG signal further comprises identifying said inverted segments and reverting said inverted segments in order to obtain a more accurate signal.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, in view of Van Slyke et al. (US 2011/0077484 A1– cited by Applicant), hereinafter Van Slyke.
Regarding Claim 20, Shim teaches: The computer-implemented method for direct PPG according to claim 18. Shim does not mention wherein said processing of each PPG signal comprises: wavelet transforming said PPG signal to obtain a wavelet transformed PPG signal; and supplying said wavelet transformed PPG signal to a neural network trained to identify good quality segments of said PPG signal and bad quality segments of said PPG signal.
Van Slyke teaches detecting non-corrupted segments of a PPG signal using neural network on a wavelet representation of a PPG signal (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Shim wherein said processing of each PPG signal comprises: wavelet transforming said PPG signal to obtain a wavelet transformed PPG signal; and supplying said wavelet transformed PPG signal to a neural network trained to identify good quality segments of said PPG signal and bad quality segments of said PPG signal as the substitution of one method of determining good and bad segments for another would have yielded predictable results to one of ordinary skill. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, in view of Kamshilin, further in view of McDuff, further in view of Van Slyke. 
Regarding Claim 21, him, in view of Kamshilin, further in view of McDuff teach: The computer-implemented method for direct PPG according to claim 19. him, in view of Kamshilin, further in view of McDuff do not mention wherein said neural network is further trained to identify said inverted segments.
Van Slyke teaches that a neural network can be used to identify artifacts in a ppg signal (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Shim, in view of Kamshilin, further in view of McDuff wherein said neural network is further trained to identify said inverted segments as substituting one method of identifying an artifact for another would have yielded predictable results to one of ordinary skill. 

Claim 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim further in view of Den Brinker et al. (2016/0220128 A1 – cited by Applicant), hereinafter Den Brinker. 
Regarding Claim 22, Shim teaches: The computer-implemented method for direct PPG according to claim 18, comprising: when said ppg signals are obtained generating plural multi-sensor PPG signals (figure 15; multiple LEDs can be considered multiple sensors) by combining temporally corresponding good quality segments of said plural ppg signals (paragraph 0169-0174). 
Shim does not mention that the signal comprises multiple colors. Den Brinker teaches that PPG data stream usually comprises multiple colors that are processed and the good segments are combined thereby producing a multi-color ppg (paragraph 0048). In view of Shim, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the invention of Shim, to include a multi-color sensor in order to have a more accurate ppg signal. 
Regarding Claim 23, Shim in view of Den Brinker teach: The computer-implemented method for direct PPG according to claim 22, further comprising: determining a quality measure for each signal; and selecting amongst said plural multi-sensor PPG signals the PPG signal with highest quality measure (Shim – figure 13-15).
Shim do not mention that the signal comprises multiple colors. Den Brinker teaches that PPG data stream usually comprises multiple colors that are processed and the good segments are combined thereby producing a multi-color ppg (paragraph 0048). In view of Shim, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the invention of Shim, to include determining a quality measure for each one of said colors; and selecting amongst said plural multi-sensor PPG signals the multi-sensor PPG signal for the color with highest quality measure in order to have a more accurate ppg signal. 
Regarding Claim 24, in view of Den Brinker teach: The computer-implemented method for direct PPG according to claim 22, further comprising: determining a quality measure for each one of said signal. 
Shim  do not mention and combining multi-sensor PPG signals for plural colors into a multi-color multi-sensor PPG signal. Den Brinker teaches that PPG data stream usually comprises multiple colors that are processed and the good segments are combined thereby producing a multi-color ppg (paragraph 0048). In view of Shim, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the invention of Shim to include determining a quality measure for each one of said color and combining multi-sensor PPG signals for plural colors into a multi-color multi-sensor PPG signal in order to have a more accurate ppg signal.
Regarding Claim 25, Shim in view of Den Brinker: The computer-implemented method for direct PPG according to claim 24, further comprising: obtaining during said time interval plural PPG signals for respective colors and respective sensors; processing each PPG signal of said plural PPG signals to identify good quality segments of said PPG signal wherein a quality measure of said PPG signal is above a threshold and bad quality segments of said PPG signal wherein said quality measure of said PPG signal is below said threshold; removing said bad quality segments from each PPG signal of said plural PPG signals; and combining temporally corresponding good quality segments of said plural PPG signals to obtain said multi-color multi-sensor PPG signal (Den Brinker – paragraph 0048).
Regarding Claim 26, Shim  teach: The computer-implemented method for direct PPG according to claim 18. Shim, do not mention obtaining during said time interval for at least one of said sensors plural PPG signals for respective sub-regions of said sensor, each sub-region of said sub-regions covering multiple pixels; and combining said plural PPG signals to thereby obtain a multi-sensor multi-region PPG signal or multi-color multi-sensor multi-region PPG signal.
Den Brinker teaches that PPG data stream usually comprises signals representing multiple pixels/pixel groups that are processed and the good segments are combined thereby producing a multi-region ppg (paragraph 0048; 0028, 0009). In view of Shim, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the invention of Shim, to include obtaining during said time interval for at least one of said sensors plural PPG signals for respective sub-regions of said sensor, each sub-region of said sub-regions covering multiple pixels; and combining said plural PPG signals to thereby obtain a multi-sensor multi-region PPG signal or multi-color multi-sensor multi-region PPG signal for a more accurate ppg signal.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, in view of Kamshilin, further in view of McDuff, further in view of Erts et al. (EP 2438849 A1), hereinafter Erts.
Regarding Claim 27, Shim, in view of Kamshilin, further in view of McDuff teach: The computer-implemented method for direct PPG according to claim 18. Shim, in view of Kamshilin, further in view of McDuff do not mention further comprising locking settings of one or more of said sensors during said time interval, said settings at least comprising: - diaphragm; - sensor setting for light sensitivity; and - light exposure time.
Erts teaches the use of a camera for ppg signal acquisition where in exposure, color and aperture settings can be locked to ensure constant exposure (paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Shim, in view of Kamshilin, further in view of McDuff to include locking settings of one or more of said sensors during said time interval, said settings at least comprising: - diaphragm; - sensor setting for light sensitivity; and - light exposure time so that the characteristics of the resulting ppg signals are common, enabling efficient comparing as well as avoiding distorted measured signals.

Allowable Subject Matter
Claim 28-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Regarding 112 Rejections, Applicant’s amendments have been fully considered. Rejections related to Claim 22 have been maintained, where as the other rejections have been withdrawn. 
With respect to Claim 22, Examiner notes that the terms “sub regions” and “colors” are unclear as there is no mention of sensor type/sensor region in the independent claim. Does the sensor have multiple regions? Is it a multi-color sensor?
Regarding 102/3 rejections, Applicant argues that Shim merely teaches a single sensor whereas the claim requires a multi-sensor. Examiner respectfully disagrees. Under the broadest reasonable interpretation, one of ordinary skill would consider the sensor of Shim to be a multi-sensor. While there is only one photodiode, there are multiple LEDs, and this each LED/shared-diode pair can be thought of as a single sensor. Examiner further notes that the claim does not require there to be multiple photodiodes. 
Further, while Applicant argues about the “a driving period” there is no such limitation in the claimed invention. 
Applicant also argues that Shim jumps from one signal to another instead of combining signals. Examiner respectfully disagrees. As long as the jumping occurs within a predetermined time period, the claimed limitations are met. As acknowledged by the Applicant, Shim teaches ‘stitching’ together good signal segments, which is equivalent to “combining temporally corresponding” signals. Therefore the rejection is maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791